Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 24, 2017

                                      No. 04-16-00806-CR

                                       Roger SALDANA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                    From the 81st Judicial District Court, Frio County, Texas
                              Trial Court No. 15-08-00031-CRF
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
        Pursuant to an agreement with the State, appellant pled guilty to two counts. In a
document entitled “Agreed Punishment Recommendations,” appellant and the State agreed that
punishment on count one be assessed at thirty-five years’ confinement, but that punishment on
count two would be an “open plea.” The trial court’s judgment on count one reflects punishment
at thirty-five years’ confinement, and on count two reflects punishment at twenty years’
confinement. The trial court signed a single Certification of Defendant’s Right to Appeal, which
states the criminal case “is a plea-bargain case, but matters were raised by written motion filed
and ruled on before trial and not withdrawn, and the defendant has the right of appeal” and “is a
plea-bargain case, and the defendant has NO right of appeal.” The clerk’s record contains two
motions to suppress, but no ruling on either motion.

       Because of the conflicting language in the Certification of Defendant’s Right to Appeal,
we are unable to determine which judgment the trial court certified appellant’s right to appeal
(count one or count two). Also, because the clerk’s record does not indicate the trial court ruled
on either or both motions to suppress, we are unable to determine whether appellant may appeal
from either count one or count two. Therefore, appellant is hereby ORDERED to obtain a
separate amended Certification of Defendant’s Right to Appeal for each count that clearly states
appellant has the right to appeal no later than February 23, 2017.

        Appellant is also ORDRED to request, no later than February 23, 2017, a supplemental
clerk’s record that contains (1) the trial court’s ruling(s) on his motions to suppress and (2)
amended Certifications of Defendant’s Right to Appeal.
         All other appellate deadlines are SUSPENDED pending our resolution of the certification
issue.




                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court